Citation Nr: 1819874	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-35 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating, greater than 30 percent disabling for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Informal Hearing Presentation (IHP) dated March 2018 details Parkinson's disease symptomatology conveyed by the Veteran to his representative with regard to frequent tremors in his arms that occur nightly, major balance issues that frequently cause him to fall over, and the need for him to support himself while walking.  In addition, he expressed impairments of his bilateral upper and lower extremities due to pain frequently shooting through his arms and legs.  The severity of these symptoms in comparison to the medical evidence of record, in particular the Veteran experiencing imbalance that has resulted in him sustaining falls, warrants another VA examination to determine his current symptomatology.  During his last VA examination in March 2010, the symptoms described were less severe and there were no indications of severe imbalance issues that could result in a fall.  Moreover, the last private treatment records in December 2013 also did not indicate severe imbalance issues or frequent tremors as described by the IHP.  

As the symptomatology appears to have increased a significant amount compared to the previous VA examination remand is warranted to afford the Veteran another 
VA examination.  See 38 C.F.R. § 3.327(a) (2017) (stating that re-examinations will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability, to include when it is likely that a disability has improved, or if evidence indicates there has been a material change in a disability, or that the current rating may be incorrect).

Additionally, updated treatment records should be associated with the record on remand, to include a determination if the Veteran's has sought treatment at the 
VA in addition to private medical records.  See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance.)
Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and determine if he has sought additional VA and/or private treatment for his Parkinson's disease.  If so, then request authorization to request the private records (from December 2013 to the present) or inform the Veteran that he may submit any relevant records in his possession.  Obtain any VA treatment records.  Associate any obtained treatment records with the claims file. 

2.  After completion of #1, schedule the Veteran for a VA examination to determine his current symptomatology related to his Parkinson's disease.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

A comprehensive rationale for all opinions is to be provided. All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation, is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit remains denied, then issue a supplemental statement of the case, provide the requisite response period, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

